"Worden, J.
This case is entitled, in the record, as follows:
“ State of Indiana v. Thomas J. Buckner. Selling without license.”
There is no indictment in the record, nor does the latter show that any grand jury was' ever empanelled, or any indictment ever found. Hor is there any affidavit or transcript from any justice of the peace. In short, there is no charge in the record, of any kind, against the defendant, or any one else.
The defendant was put upon trial, found, guilty and fined in the sum of twenty-five dollars.. He moved for anew trial, but his motion was overruled,, and he excepted.
The evidence is in the record, and, assuming that the defendant was tried for selling intoxicating liquor without license, the evidence did not sustain the finding. The evidence generally was vague and. indefinite, and it was radically defective in not showing the time when the liquor was sold. The precise time need not have been shown, but it should have been shown that the liquor was sold so recently as that the prosecution was not barred.by *208tlie statute of limitations. This was not done, and the defendant was entitled to a new trial.
The defendant moved in arrest of judgment, but this motion was overruled, and he excepted.
Ho valid judgment could have been rendered against the defendant, without any charge against him.
The judgment below is reversed, and the cause remanded.
Petition for a rehearing overruled.